Title: [Diary entry: 25 May 1786]
From: Washington, George
To: 

Thursday 25th. Thermometer at 59 in the Morning—58 at Noon and 58 at Night. Drizling in the Morning, after which, about 9 Oclock, it began to rain, and continued to do so, moderately all day. At Night, and in the Night, it rained a good deal—Wind at No. Et. At home all day. Colo. Stith set off after breakfast, but turned back when it began to rain, and stayed all day & Night.  Finished planting Cabbages in the Neck; and transplanted Carrots from my garden, to two of the Rows at Muddy hole, which had been sowed, or rather planted, with seed which was either put in too deep, or never vegitated. One of these rows had dung in the furrow, and the other not. Put a Coller on a large Bull in order to break him to the draft. At first he was sulky & restive but came to by degrees.